DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #21-29, 41 in the reply filed on February 22, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #21-29, 41 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “electrically connecting between external contacts and the silicon device layer…comprising portions of at least some of the silicon nitride layers” (claim 21).
  		Kumar et al. (WO 2009/113961 A1), hereafter “Kumar”, teaches a substrate (lowest layer, not labeled, but probably silicon 102), a silicon device layer (middle 102+112) on the substrate, the silicon device layer including at least one optical device 340; a vertical stack 332, 334 of metal layers (copper) being located over the silicon device layer; a vertical stack of silicon nitride layers (321-326; silicon oxide but obvious to make it silicon nitride), the metal layers being between the silicon nitride layers; and an optical coupler 346 for coupling light into or out of the silicon device layer.
		However, Kumar is silent as to the vertical stack of metal layers electrically connecting between external contacts and the silicon device layers because Kumar’s vertical stack of metal layers are formed in an interior of the device and do not contact external contacts.  Additionally, Kumar’s optical coupler 346 does not comprise portions of at least some of the silicon nitride layers.
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829